Citation Nr: 1044053	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  07-20 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida



THE ISSUE

Entitlement to an increased rating for degenerative disc disease 
status-post L4-L5 fusion, to include whether a reduction of a 40 
percent rating to 20 percent was proper. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970, 
and November 1977 to December 1997.
      
The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Board notes that although additional medical evidence was 
submitted after the last supplemental statement of the case, in 
an October 2010 Brief, the Veteran's representative waived the 
right to have this evidence reviewed in the first instance by the 
RO.
	
The issue of entitlement to an increased rating for degenerative 
disc disease status-post L4-L5 fusion addressed is in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The November 2006 VA examination, which the RO relied upon in 
reducing the evaluation for the Veteran's degenerative disc 
disease status-post L4-L5 fusion from 40 percent to 20 percent 
disabling, was inadequate to be used as a basis for reduction. 
 
2.  The March 2007 RO rating decision that reduced the evaluation 
for the Veteran's degenerative disc disease status-post L4-L5 
fusion from 40 percent to 20 percent disabling is void ab initio. 



CONCLUSION OF LAW

The criteria for restoration of a 40 percent rating for 
degenerative disc disease status-post L4-L5 fusion have been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.344, 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5243 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that the reduction from 40 percent to 20 
percent for his service-connected lumbar disability was not 
warranted, and that the 40 percent evaluation should be restored. 
 
The claim on appeal was initiated with the Veteran's September 
2006 filing for an increased rating for degenerative disc disease 
status-post L4-L5 fusion, then evaluated as 40 percent disabling.  
Following a VA examination of November 2006 the RO proposed a 
rating reduction that was implemented in a March 2007 rating 
decision.  As such, the Veteran has essentially pursued a two-
pronged issue involving the propriety of the rating reduction, 
and his entitlement to a rating in excess of 40 percent for 
degenerative disc disease status-post L4-L5 fusion.  The Board, 
therefore, will address both aspects of his claim.  The latter is 
addressed in the Remand portion of this decision. 
 
Congress has provided that a Veteran's disability rating shall 
not be reduced unless an improvement in the disability is shown 
to have occurred.  38 U.S.C.A. § 1155 (West 2002 & Sup. 2009).  
To that end, in a rating reduction case, VA has the burden of 
establishing the disability has improved.  This is in stark 
contrast to a case involving a claim for an increased (i.e., 
higher) rating, in which it is the Veteran's responsibility to 
show the disability has worsened.  In considering the propriety 
of a reduction, the Board must focus on the evidence available to 
the RO at the time the reduction was effectuated, although post-
reduction medical evidence may be considered in the context of 
evaluating whether the condition had demonstrated actual 
improvement.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-
82 (1992). 
Prior to reducing a disability rating, VA is required to comply 
with several general VA regulations applicable to all rating-
reduction cases, regardless of the rating level or the length of 
time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.13 (2010); see also Brown v. Brown, 5 Vet. App. 413, 420 
(1993).  These provisions impose a clear requirement that VA 
rating reductions be based upon review of the entire history of 
the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  Such review requires VA to ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting such 
change are based upon thorough examinations.  Thus, in any 
rating-reduction case, not only must it be determined that an 
improvement in a disability has actually occurred but also that 
that improvement actually reflects an improvement in the 
Veteran's ability to function under the ordinary conditions of 
life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000). 
 
In certain rating reduction cases, VA benefits recipients are to 
be afforded greater protections, set forth in 38 C.F.R. § 3.344 
(2010).  That section provides that rating agencies will handle 
cases affected by change of medical findings or diagnosis, so as 
to produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations governing 
disability compensation and pension. However, the provisions of 
38 C.F.R. § 3.344 specify that ratings on account of diseases 
subject to temporary or episodic improvement, such as psychiatric 
disorders will not be reduced on any one examination, except in 
those instances where all the evidence of record clearly warrants 
the conclusion that sustained improvement has been demonstrated.  
The regulations provide further that these considerations are 
required for ratings which have continued for long periods at the 
same level (5 years or more), and that they do not apply to 
disabilities which have not become stabilized and are likely to 
improve.  Reexaminations disclosing improvement, physical or 
mental, in these disabilities will warrant a reduction. 
 
The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth at 38 
C.F.R. § 3.344, which require that only evidence of sustained 
material improvement that is reasonably certain to be maintained, 
as shown by full and complete examinations, can justify a 
reduction.  If there is any doubt, the rating in effect will be 
continued.  See Brown, 5 Vet. App. at 417-18.  
 
Furthermore, under 38 C.F.R. § 3.344, the RO must find the 
following: (1) based on a review of the entire record, the 
examination forming the basis for the reduction is full and 
complete, and at least as full and complete as the examination 
upon which the rating was originally based; (2) the record 
clearly reflects a finding of material improvement; and (3) it is 
reasonably certain that the material improvement found will be 
maintained under the ordinary conditions of life.  See Kitchens 
v. Brown, 7 Vet. App. 320 (1995); Brown, 5 Vet. App. at 419.  
 
Generally, when reduction in the evaluation of a service- 
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance will 
be prepared setting forth all material facts and reasons.  The 
beneficiary must be notified of the contemplated action and 
furnished detailed reasons.  The beneficiary must be given 60 
days for the presentation of additional evidence.  38 C.F.R. § 
3.105(e) (2010). 
 
The United States Court of Appeals for Veterans Claims (Court) 
has consistently held that when an RO reduces a Veteran's 
disability rating without following the applicable regulations, 
the reduction is void ab initio.  See Greyzck v. West, 12 Vet. 
App. 288, 292 (1999).  The law provides that where a rating 
reduction was made without observance of law, although a remand 
for compliance with that law would normally be an adequate 
remedy, in a rating reduction case the erroneous reduction must 
be vacated and the prior rating restored.  Schafrath, 1 Vet. App. 
at 595. 
 
By rating action in December 2006, the RO proposed to reduce the 
40 percent evaluation assigned for the Veteran's lumbar spine 
disability to 20 percent.  He was notified of the proposal in 
January 2007 and given 60 days to respond.  The March 2007 rating 
decision reduced the lumbar spine disability rating from 40 to 20 
effective as of June 1, 2007. 

A critical issue in analyzing a reduction is whether 38 C.F.R. § 
3.344 applies, that is, whether the 40 percent evaluation was in 
effect for more than five years at the time of the reduction.  
The duration of a rating is measured from the effective date 
assigned to a rating until the effective date of the actual 
reduction.  See Brown, 5 Vet. App. at 417- 18.  Here, the prior 
40 percent rating had been in effect since January 1, 1998, so 
for well more than the required five years when reduced as of 
June 1, 2007.  As such, § 3.344 applies.
 
First, the Board notes that while the RO's decision to reduce the 
40 percent rating generally stated there was improvement in the 
status of the disability, there was no discussion of § 3.344 in 
the RO's December 2006 or March 2007 rating decision narratives.  
Specifically, the RO failed to consider whether there was 
"sustained improvement" and that such improvement was 
reasonably certain to be maintained under the ordinary conditions 
of life, a requirement prior to a reduction in a rating that, as 
here, had been in effect for more than 5 years.  

Further, the Board cannot find that the November 2006 VA 
examination demonstrates an improvement in the Veteran's 
condition since its pre-reduction status.  The Veteran's range of 
motion in forward flexion on VA examination in November 2006 is 
exactly the same as it was at the time of the last final rating 
action in July 2000.  On VA examination in November 2006, the 
Veteran demonstrated flexion to 40 degrees without pain, and to 
60 degrees with pain.  The last final rating decision which 
continued the Veteran's 40 percent evaluation relied on VA 
examination results from June 2000.  At that time the Veteran 
demonstrated flexion to 60 degrees.  The General Rating Formula 
for Diseases and Injuries of the Spine uses forward flexion as a 
critical range of motion parameter in the assignment of rating 
percentages.  While the Veteran displayed some improvement in 
extension and lateral rotation and flexion on VA examination in 
November 2006, the Board does not find that this supports overall 
"material improvement" of the condition, particularly when the 
Veteran is limited in forward flexion to the exact extent he has 
always been limited.  Moreover, the November 2006 examiner noted 
the existence of "new radiographic evidence of degenerative disk 
disease at L3-4," in addition to the already-existing 
degenerative disc disease at L4-5.  The examiner further 
documented that the Veteran had been doing well with his back 
until August 2006, when he experienced a severe flare-up, "the 
first of its kind since his back surgery," which the Board notes 
took place in 1997.  During the August 2006 flare-up the Veteran 
was treated at Sacred Heart Hospital, where he was prescribed 
Lortab, a Medrol dose pack, Methocarbamol, and Tramadol.  
Further, the examiner noted the Veteran intermittently uses a 
cane for his back disability.  There is no mention of the use of 
a cane in the VA examination report of June 2000.  The November 
2006 VA examination report also failed to provide findings 
regarding the Veteran's ability to function under the ordinary 
conditions of life and work.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Based on all of this evidence the Board cannot find that 
this examination report supports a "material improvement" of 
the Veteran's condition.   

Without undertaking a detailed discussion of the rating criteria 
contemplated by a 40 percent evaluation, including changes to the 
regulations pertaining to the spine, the Board observes that the 
original assignment of a 40 percent evaluation for the Veteran's 
lumbar spine disability may have been generous.  However, it is 
not the Board's task to analyze the suitability of the earlier 
rating; rather, the Board must determine whether an improvement 
in a disability has occurred and whether that improvement 
actually reflects an improvement in the Veteran's ability to 
function under the ordinary conditions of life and work.  The 
regulation expressly provides that the objective must be "to 
produce the greatest degree of stability of disability 
evaluations."  38 C.F.R. § 3.344(a).

Further, although post-reduction evidence may not serve to 
justify an improper reduction, it may be considered in the 
context of evaluating whether the condition had actually 
improved.  Dofflemyer, 2 Vet. App. 277.  Here, the post-reduction 
evidence similarly does not support the actual improvement of the 
Veteran's back disability.  For example, in a July 2007 private 
medical report, it was documented that the Veteran's pain "does 
interfere with work, home activities and recreation."  In a 
letter received by VA in April 2007 from the Veteran's treating 
physician, Cindy Behrens, M.D., she noted that the Veteran has to 
"modify activities in order to reduce recurrences of flare-up."  
She noted that the Veteran cannot sit or stand for prolonged 
periods of time, and experiences pain when he has to bend over 
slightly such as when he brushes his teeth, and when lifting his 
feet such as when putting on shoes and socks.  She noted he has a 
"marked decrease in flexion," with pain starting at 20 degrees.  
She also documented pain radiating into the left leg on straight 
leg testing.  In a private medical report of February 2007 
flexion was to 30 degrees, extension was to 20 degrees, and 
lateral rotation and flexion were "50% full."  In a December 
2006 private treatment record, "lumbosacral spine pain was 
elicited at the initiation of movement."  By comparison, the 
June 2000 VA examiner, for example, noted the Veteran "has to be 
careful with any bending or lifting," had stiffness after 
sitting, and that his pain "could further limit functional 
ability during flare-ups or with increased activity."  As such, 
the Board cannot find that this post-reduction evidence shows an 
actual improvement of the condition.
 
Accordingly, the Board must find that the November 2006 VA 
examination report, which the RO relied upon in reducing the 
evaluation for the Veteran's lumbar spine disability from 40 
percent to 20 percent disabling, was inadequate to be used as a 
basis for reduction.  Therefore, the March 2007 RO rating 
decision that reduced the evaluation for the Veteran's lumbar 
spine disability from 40 percent to 20 percent disabling is void 
ab initio.  Brown, 5 Vet. App. at 422.  The Veteran's claim to 
restore his 40 percent rating for degenerative disc disease 
status-post L4-L5 fusion is granted. 
 
Notice and Assistance
	 
The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010). 
 
With regard to the issue of the propriety of the reduction of the 
rating for lumbar disability, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326.  The Board also observes that the regulations 
pertaining to the reduction of evaluations for compensation 
contain their own notification and due process requirements.  See 
38 C.F.R. § 3.105(e).  For this reason, the Board concludes that 
the VCAA does not apply to the claim discussed above regarding 
the propriety of a reduction from 40 percent to 20 percent for a 
lumbar disability.  However, as noted, since the appeal for 
restoration is granted, further discussion of compliance with the 
procedures in 38 C.F.R. § 3.105(e) and subsequent subsections is 
not required. 


ORDER
 
The reduction of the Veteran's disability rating from 40 percent 
to 20 percent for degenerative disc disease status-post L4-L5 
fusion was not proper, and the appeal for restoration of the 40 
percent evaluation effective from June 1, 2007, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


REMAND

In light of the Board's decision to restore the 40 percent 
rating, the Veteran's appeal now encompasses a claim for a rating 
in excess of 40 percent.  The Veteran was last examined for his 
disability in November 2006.  A current examination is required 
to properly assess his level of disability, particularly in light 
of the inadequate DeLuca findings discussed above and the 
documentation of increased pain and functional impairment.   VA's 
duty to assist a Veteran includes providing a thorough and 
contemporaneous examination when the record does not adequately 
reveal the current state of the Veteran's disability.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a VA examination 
to determine the current nature and 
severity of his lumbar spine disability.  
The examination report must include ranges 
of motion, with notations as to the degree 
of motion at which the Veteran experiences 
pain, if any. The examiner should identify 
and completely describe all current 
symptomatology.  

The examiner should review the claims 
folder and should note that review in the 
examination report.  A rationale for all 
opinions must be provided.  All indicated 
studies, including X-rays and range of 
motion studies in degrees, should be 
conducted, and all findings should be 
reported in detail. Ask the examiner to 
discuss all findings in terms of the 
diagnostic codes.  The pertinent rating 
criteria must be provided to the examiner, 
and the findings reported must be 
sufficiently complete to allow for rating 
under all alternate criteria.  

The examiner should specifically address 
whether there is clinical evidence of pain 
on motion.  If so, the examiner must 
indicate the degree of motion at which such 
pain begins.  If there is not, the examiner 
must so state.  The examiner must determine 
whether objective examination reveals the 
presence of less or more movement than 
normal, weakened movement, excess 
fatigability, or incoordination.  The 
examiner must determine whether repetition 
causes additional limitation of lumbar 
spine motion.  Then, after reviewing the 
Veteran's complaints, the medical history, 
and the results of diagnostic testing, the 
examiner must render an opinion, based upon 
his or her best medical judgment, as to the 
extent, in terms of the degree of range of 
motion loss, to which the Veteran 
experiences functional impairments, 
including weakness, excess fatigability, 
incoordination, or pain due to repeated use 
or flare-ups, etc.  

The Veteran is hereby notified that it is his responsibility to 
report for the examinations scheduled in connection with this 
REMAND and to cooperate in the development of his case. The 
consequences of failure to report for a VA examination without 
good cause may include denial of his claim. 
38 C.F.R. §§ 3.158, 3.655 (2010).

After all of the above actions have been completed readjudicate 
the Veteran's claim.  If the claim remains denied, issue to the 
Veteran a supplemental statement of the case, and afford the 
appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


